  Case 2:20-cv-00338-JRG Document 11 Filed 11/11/20 Page 1 of 1 PageID #: 62



UAET (02-2008)




                 Unopposed Application for Extension of Time to Answer Complaint
                     Attach this form to the Application for Extension of Time to Answer Complaint event.



C ASE   AND      D EADLINE INFORMATION



Civil Action No.: 2:20-cv-00338
Name of party requesting extension: Tesla, Inc.
Is this the first application for extension of time in this case?                         ✔ Yes
                                                                                              No
            If no, please indicate which application this represents:                         Second
                                                                                              Third
                                                                                              Other ___________
Date of Service of Summons: 10/27/2020
Number of days requested:                   ✔ 30 days
                                                 15 days
                                                 Other _____ days
New Deadline Date: 12/17/2020 (Required)


A TTORNEY FILING       APPLICATION INFORMATION




            Full Name: Joseph Caleb Alm
            State Bar No.: CA#294362; adm. to E.D.Tex.
            Firm Name: Tesla, Inc. In-House Counsel
            Address: 901 Page Ave.
                         Fremont, CA 94538


            Phone: +1 (619) 818-8700
            Fax:
            Email: jalm@tesla.com
                  A certificate of conference does not need to be filed with this unopposed application.
